UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (MARK ONE) / X /QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 28, 2008 OR //TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-14225 HNI Corporation (Exact name of registrant as specified in its charter) Iowa (State or other jurisdiction of incorporation or organization) 42-0617510 (I.R.S. Employer Identification Number) P. O. Box 1109, 408 East Second Street Muscatine, Iowa 52761-0071 (Address of principal executive offices) 52761-0071 (Zip Code) Registrant's telephone number, including area code: 563/272-7400 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES XNO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer XAccelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES NO X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practical date. Class Common Shares, $1 Par Value Outstanding at June 28, 2008 44,211,457 HNI Corporation and SUBSIDIARIES INDEX PART I.FINANCIAL INFORMATION Page Item 1.Financial Statements (Unaudited) Condensed Consolidated Balance Sheets June 28, 2008, and December 29, 2007 3 Condensed Consolidated Statements of Income Three Months Ended June 28, 2008, and June 30, 2007 5 Condensed Consolidated Statements of Income Six Months Ended June 28, 2008, and June 30, 2007 6 Condensed Consolidated Statements of Cash Flows Six Months Ended June 28, 2008, and June 30, 2007 7 Notes to Condensed Consolidated Financial Statements 8 Item 2.Management's Discussion and Analysis ofFinancial Condition and Results of Operations 17 Item 3.Quantitative and Qualitative Disclosures About Market Risk 23 Item 4.Controls and Procedures 23 PART II.OTHER INFORMATION Item 1.Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3.Defaults Upon Senior Securities - None - Item 4.Submission of Matters to a Vote of Security Holders 26 Item 5.Other Information – None - Item 6.Exhibits 26 SIGNATURES 27 EXHIBIT INDEX 28 2 Index PART I.FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) HNI Corporation and SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS Jun. 28, 2008 (Unaudited) Dec. 29, 2007 ASSETS (In thousands) CURRENT ASSETS Cash and cash equivalents $ 23,028 $ 33,881 Short-term investments 9,650 9,900 Receivables 277,553 288,777 Inventories (Note C) 103,868 108,541 Deferred income taxes 17,704 17,828 Prepaid expenses and other current assets 29,793 30,145 Total Current Assets 461,596 489,072 PROPERTY, PLANT, AND EQUIPMENT, at cost Land and land improvements 24,277 23,805 Buildings 265,801 268,650 Machinery and equipment 504,292 501,950 Construction in progress 29,677 25,858 824,047 820,263 Less accumulated depreciation 511,721 514,832 Net Property, Plant, and Equipment 312,326 305,431 GOODWILL 279,178 256,834 OTHER ASSETS 190,743 155,639 Total Assets $ 1,243,843 $ 1,206,976 See accompanying Notes to Condensed Consolidated Financial Statements. 3 Index HNI Corporation and SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS Jun. 28, 2008 (Unaudited) Dec. 29, 2007 LIABILITIES AND SHAREHOLDERS' EQUITY (In thousands, except share and per share value data) CURRENT LIABILITIES Accounts payable and accrued expenses $ 339,396 $ 367,320 Note payable and current maturities of long-termdebt and capital lease obligations 37,605 14,715 Current maturities of other long-term obligations 302 2,426 Total Current Liabilities 377,303 384,461 LONG-TERM DEBT 342,300 280,315 CAPITAL LEASE OBLIGATIONS 601 776 OTHER LONG-TERM LIABILITIES 55,709 55,843 DEFERRED INCOME TAXES 26,822 26,672 MINORITY INTEREST IN SUBSIDIARY 135 1 SHAREHOLDERS' EQUITY Capital Stock: Preferred, $1 par value, authorized 2,000,000shares, no shares outstanding - - Common, $1 par value, authorized200,000,000 shares, outstanding - 44,211 44,835 June 28, 2008 – 44,211,457 shares; Dec. 29, 2007 – 44,834,519 shares Additional paid-in capital 3,482 3,152 Retained earnings 391,396 410,075 Accumulated other comprehensive income 1,884 846 Total Shareholders' Equity 440,973 458,908 Total Liabilities and Shareholders' Equity $ 1,243,843 $ 1,206,976 See accompanying Notes to Condensed Consolidated Financial Statements. 4 Index HNI Corporation and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Jun. 28, 2008 Jun. 30, 2007 (In thousands, except share and per share data) Net sales $ 613,114 $ 618,160 Cost of sales 403,671 402,523 Gross profit 209,443 215,637 Selling and administrative expenses 182,673 169,559 Restructuring and impairment 2,029 728 Operating income 24,741 45,350 Interest income 175 196 Interest expense 4,359 4,774 Earnings from continuing operations before income taxes andminority interest 20,557 40,772 Income taxes 7,095 14,404 Earnings from continuing operations before minority interest 13,462 26,368 Minority interest in earnings of subsidiary (7 ) (25 ) Income from continuing operations 13,469 26,393 Discontinued operations, less applicable taxes - 484 Net income $ 13,469 $ 26,877 Net income from continuing operations – basic $ 0.30 $ 0.56 Net income from discontinued operations – basic - $ 0.01 Net income per common share – basic $ 0.30 $ 0.57 Average number of common shares outstanding – basic 44,233,402 46,936,567 Net income from continuing operations – diluted $ 0.30 $ 0.56 Net income from discontinued operations – diluted - $ 0.01 Net income per common share – diluted $ 0.30 $ 0.57 Average number of common shares outstanding – diluted 44,370,451 47,199,397 Cash dividends per common share $ 0.215 $ 0.195 See accompanying Notes to Condensed Consolidated Financial Statements. 5 Index HNI Corporation and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Six Months Ended Jun. 28, 2008 Jun. 30, 2007 (In thousands, except share and per share data) Net sales $ 1,176,497 $ 1,227,360 Cost of sales 783,016 805,023 Gross profit 393,481 422,337 Selling and administrative expenses 355,228 340,373 Restructuring and impairment 2,847 592 Operating income 35,406 81,372 Interest income 638 448 Interest expense 8,236 9,062 Earnings from continuing operations before income taxes andminority interest 27,808 72,758 Income taxes 10,275 25,767 Earnings from continuing operations before minority interest 17,533 46,991 Minority interest in earnings of subsidiary 87 (53 ) Income from continuing operations 17,446 47,044 Discontinued operations, less applicable taxes - 514 Net income $ 17,446 $ 47,558 Net income from continuing operations – basic $ 0.39 $ 0.99 Net income from discontinued operations – basic - $ 0.01 Net income per common share – basic $ 0.39 $ 1.00 Average number of common shares outstanding – basic 44,385,400 47,466,147 Net income from continuing operations – diluted $ 0.39 $ 0.99 Net income from discontinued operations – diluted - $ 0.01 Net income per common share – diluted $ 0.39 $ 1.00 Average number of common shares outstanding – diluted 44,541,467 47,733,977 Cash dividends per common share $ 0.43 $ 0.39 See accompanying Notes to Condensed Consolidated Financial Statements. 6 Index HNI Corporation and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended Jun. 28, 2008 Jun. 30, 2007 (In thousands) Net Cash Flows From (To) Operating Activities: Net income $ 17,446 $ 47,558 Noncash items included in net income: Depreciation and amortization 34,566 33,730 Other postretirement and post employmentbenefits 754 1,066 Stock-based compensation 952 1,909 Excess tax benefits from stock compensation (11 ) (654 ) Deferred income taxes 379 (10,344 ) Loss on sale, retirement and impairment oflong-lived assets and intangibles 2,131 2,384 Stock issued to retirement plan 6,592 6,611 Other – net 1,202 754 Net increase (decrease) in non-cash operatingassets and liabilities (953 ) 14,598 Increase (decrease) in other liabilities (2,863 ) (1,941 ) Net cash flows from (to) operating activities 60,195 95,671 Net Cash Flows From (To) Investing Activities: Capital expenditures (35,939 ) (29,148 ) Proceeds from sale of property, plant and equipment 638 305 Acquisition spending, net of cash acquired (75,330 ) (1,509 ) Short-term investments – net (250 ) - Purchase of long-term investments (8,098 ) (17,287 ) Sales or maturities of long-term investments 10,608 15,267 Other – net - 100 Net cash flows from (to) investing activities (108,371 ) (32,272 ) Net Cash Flows From (To) Financing Activities: Proceeds from sales of HNI Corporationcommon stock 2,327 5,456 Purchase of HNI Corporation common stock (28,553 ) (85,000 ) Excess tax benefits from stock compensation 11 654 Proceeds from long-term debt 214,000 141,470 Payments of note and long-term debt and otherfinancing (131,389 ) (111,594 ) Dividends paid (19,073 ) (18,473 ) Net cash flows from (to) financing activities 37,323 (67,487 ) Net increase (decrease) in cash andcash equivalents (10,853 ) (4,088 ) Cash and cash equivalents at beginning of period 33,881 28,077 Cash and cash equivalents at end of period $ 23,028 $ 23,989 See accompanying Notes to Condensed Consolidated Financial Statements. 7 Index HNI Corporation and SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) June 28, Note A.Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.The December 29, 2007 consolidated balance sheet included in this Form 10-Q was derived from audited financial statements, but does not include all disclosures required by generally accepted accounting principles.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three-month and six-month periods ended June 28, 2008 are not necessarily indicative of the results that may be expected for the year ending January 3, 2009.For further information, refer to the consolidated financial statements and footnotes included in HNI Corporation's (the "Corporation") annual report on Form 10-K for the year ended December 29, 2007. Note B.
